No. 13216

               I N THE SUPREME COURT O THE STATE O M N A A
                                      F           F OTN
                                             1975



THE STATE O MONTANA, ex rel.
           F
S M O S TRUCKING I N C . , a Montana
 A MN
corporation, e t a l . ,

                                      Relators,
           -vs   -
GORDON BOLLINGER, T O A G. MONAHAN,
                     HMS
P.J. GILFEATHER, JAMES R , SHEA and GEORGE TURMAN,
a s members o f and comprising t h e PUBLIC
SERVICE COMMISSION, e t a l . ,

                                      Respondents.



ORIGINAL PROCEEDING :

Counsel o f Record :

          For R e l a t o r s :

                     S c r i b n e r and Huss, Helena, Montana
                     Lawrence D, Huss argued, Helena, Montana

          For Respondents:

                     C h a r l e s Dickman and R u s s e l l Doty, Helena, Montana
                     C h a r l e s Dickman argued, Helena, Montana



                                                  Submitted:        December 3 , 1975

                                                     Decided : J f l N   2 6 1975
              1 " 4: '?i ;   ;?'j'E
F i l e d :! . J M ; ~
M r . J u s t i c e Gene R. Daly d e l i v e r e d t h e Opinion of t h e Court:

               This i s an o r i g i n a l proceeding brought by r e l a t o r s a s
common c a r r i e r s o p e r a t i n g motor v e h i c l e s engaged i n i n t e r s t a t e
commerce and u s i n g Montana highways.                      R e l a t o r s seek a d e c l a r a t o r y
judgment and w r i t of mandate adjudging i n v a l i d t h e s t a t e r e g i s t r a -
t i o n f e e imposed by t h e Public Service Commission upon such v e h i c l e s
t o t h e e x t e n t t h a t such f e e imposes a g r e a t e r and c o n f l i c t i n g
requirement than t h a t imposed by f e d e r a l laws and r e g u l a t i o n s .
               Upon h e a r i n g c o u n s e l f o r r e l a t o r s e x p a r t e t h i s Court
d e s i r e d an a d v e r s a r y h e a r i n g .   Such h e a r i n g was had on December 3 ,
1975.
               Under T i t l e 8 , Chapter 1, Revised Codes of Montana, 1947,
and 49 U.S.C.           8302, t h e Public S e r v i c e Commission has s t a t u t o r y
a u t h o r i t y t o r e g u l a t e a l l " f o r h i r e " motor v e h i c l e s o p e r a t i n g on
t h e p u b l i c highways of t h e s t a t e of Montana.                  S e c t i o n 8-116(a),
R.C.M.      1947, provides f o r an assessment of an annual f i v e d o l l a r
f e e on each commercial motor v e h i c l e which s e r v e s t o r e g i s t e r and
i d e n t i f y such v e h i c l e .     Pursuant t o t h i s a u t h o r i t y t h e Public S e r v i c e
Commission, i n November 1975, s e n t a memo t o a l l i n t e r s t a t e motor
c a r r i e r s o p e r a t i n g on Montana highways.            The memo s t a t e d t h a t due t o
l e g i s l a t i v e changes i n s e c t i o n 8-101, R.C.M.            1947, d e f i n i n g motor
v e h i c l e s , t h a t term now included n o t only t h e motor c a r r i e r b u t
a l s o any t r a i l e r , s e m i t r a i l e r o r d o l l i e a t t a c h e d t h e r e t o and pursuant
t o s e c t i o n 8-116(a) each such vehic.Cr9dri- u n i t i s s u b j e c t t o t h e
f i v e d o l l a r registration fee.                It i s upon t h e b a s i s of t h i s memo
t h a t r e l a t o r s seek a d e c l a r a t o r y judgment and w r i t of mandate.
              With t h e s e f a c t s i n mind, t h e i s s u e f o r t h i s C o u r t ' s con-
s i d e r a t i o n i s whether such a f e e imposition i s c o n t r a r y t o f e d e r a l
laws and r e g u l a t i o n s and t h u s nonenforceable t o t h e e x t e n t t h a t i t
c r e a t e s an undue burden on i n t e r s t a t e commerce.
              I n S t a t e ex r e l . Sammons Trucking, I n c . v. Boedecker,
158 >font. 397, 492 P.2d 919 (1972), t h i s Court r u l e d t h a t a
t e n d o l l a r f e e imposed on motor v e h i c l e s engaged i n i n t e r s t a t e
commerce pursuant t o s e c t i o n 8-116, R.C.M.                     1947, was a burden
on i n t e r s t a t e commerce and t h e r e f o r e could n o t s t a n d .            Subse-
q u e n t l y t h e l e g i s l a t u r e i n 1973 amended s e c t i o n 8-116 t o b r i n g
i t i n t o compliance w i t h 49 U.S.C.               $302 and 49 C.F.R.             1023.33
which r e q u i r e only a f i v e d o l l a r f e e p e r i n t e r s t a t e motor v e h i c l e .
However a t t h e same time, t h e l e g i s l a t u r e a l s o amended s e c t i o n
8 - 1 0 1 ( f ) , R.C.M.   1947, a s t o t h e d e f i n i t i o n of a motor v e h i c l e .
P r i o r t o amendment t h e d e f i n i t i o n of a motor v e h i c l e a s s e t f o r t h
i n section 8-101(f), read:
                he term 'motor v e h i c l e ' s h a l l i n c l u d e a l l
              v e h i c l e s o r machines p r o p e l l e d by any power
              o t h e r than muscular used upon t h e p u b l i c highways
              f o r t h e t r a n s p o r t a t i o n of persons and/or p r o p e r t y .         II


Subsequent t o amendment, t h e d e f i n i t i o n of a motor v e h i c l e a s
s e t f o r t h i n s e c t i o n 8-101(6), r e a d s :
              " ' ~ o t o rv e h i c l e ' i n c l u d e s v e h i c l e s o r machines,
              motor t r u c k s , t r a c t o r s o r o t h e r s e l f - p r o p e l l e d
              v e h i c l e s used f o r t h e t r a n s p o r t a t i o n of p r o p e r t y
              o r persons over t h e p u b l i c highways of t h e s t a t e ,
              -
              and any t r a i l e r , s e m i t r a i l e r , d o l l i e o r o t h e r
              v e h i c l e drawn t h e r e b y . " (Emphasis supplied. )
              The e f f e c t then of t h i s s t a t e ' s d e f i n i t i o n of a motor
v e h i c l e a s amended i s t o r e q u i r e a f i v e d o l l a r r e g i s t r a t i o n
f e e , under s e c t i o n 8-116(a), on each u n i t of an i n t e r s t a t e
transport.         That t h i s c o n f l i c t s w i t h f e d e r a l law i s a p p a r e n t
upon examination of I n t e r s t a t e Commerce Commission (I.C.C.)
r e g u l a t i o n s promulgated pursuant t o 49 U.S.C.                 §302(a).        49 C.F.R.
1023.l(h) d e f i n e s a motor v e h i c l e t o b e :
              "* * *   a s e l f - p r o p e l l e d o r motor-driven v e h i c l e
              operated by a motor c a r r i e r under a u t h o r i t y i s s u e d
              by t h e I n t e r s t a t e Commerce Commission. 1 1
              Nowhere i n t h e I . C . C .       definition         i s any mention made o f
d o l l i e s , t r a i l e r s , o r s e m i t r a i l e r s a s being motor v e h i c l e s .        ath her,
the I.C.C.        d e f i n i t i o n i s s i m i l a r t o t h e o l d Montana d e f i n i t i o n i n
t h a t i t a p p l i e s only t o t h e v e h i c l e c o n t a i n i n g t h e mechanical
d r i v e u n i t , n o t t o whatever i s being p u l l e d by t h a t power u n i t .
In addition, t h e I.C.C.             r e g u l a t i o n s provide a t 49 C.F.R.             1023.33,
t h a t where any s t a t e p r e s c r i b e s r e g i s t r a t i o n o r i d e n t i f i c a t i o n stamp
f e e s f o r such motor v e h i c l e s :
              "* * *     such f e e s h a l l n o t exceed $5."
              I n c o n j u n c t i o n w i t h t h i s f i v e d o l l a r maximum f e e ,
f e d e r a l s t a t u t o r y law s t a t e s t h a t any s t a t e motor v e h i c l e f e e
g r e a t e r than t h a t allowed by I . C . C .          r e g u l a t i o n c o n s t i t u t e s an undue
burden on i n t e r s t a t e commerce.              49 U.S.C.         5 3 0 2 ( b ) ( 2 ) ( d ) . There-
f o r e t h e e f f e c t of t h e s t a t e l e g i s l a t i o n , i f enforced by t h e Public
S e r v i c e Commission, would be t o impose a f i v e d o l l a r f e e n o t only
f o r t h e motor u n i t b u t a l s o each u n i t towed thereby.                      T h i s would
impose f e e s s u b s t a n t i a l l y i n excess of what I . C . C .             regulations
provide w i t h t h e r e s u l t i n g undue burden on i n t e r s t a t e commerce.
              There can be no doubt t h a t w k r e a s t a t e s t a t u t e con-
f l i c t s w i t h f e d e r a l l e g i s l a t i o n i n t h e same s u b j e c t a r e a and t h e
f e d e r a l l e g i s l a t i o n i s w i t h i n t h e competency of Congress t o e n a c t ,
the federal legislation is controlling.                            I n t e r s t a t e Commerce
Commission v. D e t r o i t , G.H. & M.R.Company,                       167 U.S.633,         17 S. Ct.
986, 42 L. Ed. 306; C i n c i n n a t i ,     N.O. & T.P.R.Co.            v. I n t e r s t a t e
Commerce Commission, 162 U.S. 184, 16 S . C t .     700, 40 L. Ed. 935;
United A . A .     & A.1.W.      v. Wisconsin Emp.Rel.Bd.,                    351 U.S. 266, 76
S. Ct. 794, 100 L. Ed. 1162.       I n t h e s p e c i f i c a r e a of i n t e r s t a t e
commerce t h i s Court i n S t a t e ex r e l . Sammons Trucking I n c . v.
Boedecker, 158 Mont. 397, 399, 400, 492 P.2d 919 (1972), s t a t e d :
              " e hold t h e f e d e r a l s t a t u t e and r e g u l a t i o n s
               W
              promulgated by t h e I n t e r s t a t e Commerce Commission
              i n connection t h e r e w i t h t o be c o n t r o l l i n g over
              c o n t r a r y p r o v i s i o n s of s t a t e law."
Then, a s t o t h e s p e c i f i c s u b j e c t of r e g u l a t i o n of i n t e r s t a t e
commercial motor v e h i c l e s t h i s Court, i n Sammons, s a i d :
          By enacting this legislation Congress has pre-empted
          II

         the filed of state regulation and identification of
         interstate motor vehicles using Montana highways. The
         laws and regulations of the United States supersede the
         statutes of the state of Montana on the same subject
         to the extent that they are in conflict therewith and
         impose upon the Public Service Commission the duty to
         carry out such provisions by registration and identifi-.      '   ,

         cation of interstate motor vehicles operated by common
         carriers using the highways,of Montana in the manner
         prescribed by the federal statutes and regulations *   *.I1



See also Eisenman Seed Co. v. Chicago, Milwaukee, St.P.& P.R,R.,
161 Mont. 197, 505 P.2d 81.
         Accordingly, we find the provisions of 49 U.S.C.    §302(b)
and 49 C.F.R.    1023 are controlling as to the registration and
identification of motor vehicles engaged in interstate commerce
using the highwaysof Montana, and to the extent that Montana
statutes impose greater conflicting requirements, they constitute
an undue burden on interstate commerce and must yield to federal
authority.     This Court specifically holds the state definition
of a motor vehicle in section 8-101(6),   R.C.M. 1947, relied upon
by the Public Service Commission, expressly conflicts with federal
law and the state may require a fee no greater than five dollars
per motor vehicle, with the definition of such motor vehicle not
to include the dollie, trailer or semitrailer for purposes of
section 8-116(a),   R.C.M. 1947.
         This opinion constitutes a declaratory judgment.    Let
a peremptory writ of mandate issue.
         Relators seek attorney fees in this cause. We decline
to grant the same as the Public Service Commission was only
following the command of the legislature,